



STANDBY EQUITY DISTRIBUTION AGREEMENT


THIS AGREEMENT dated as of the 12 day of March 2009 (this “Agreement”) between
YA GLOBAL MASTER SPV LTD., a Cayman Islands exempt limited partnership (the
“Investor”), and JAG MEDIA HOLDINGS, INC., a corporation organized and existing
under the laws of the State of Nevada (the “Company”).


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
$5,000,000 of the Company’s common stock, par value $0.00001 per share (the
“Common Stock”); and


WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder (the “Securities Act”), and or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.


NOW, THEREFORE, the parties hereto agree as follows:




Article I. Certain Definitions


Section 1.01  “Acquisition” shall have the meaning set forth in Section 12.04.


Section 1.02  “Advance” shall mean the portion of the Commitment Amount
requested by the Company in the Advance Notice.


Section 1.03  “Advance Date” shall mean the 1st Trading Day after expiration of
the applicable Pricing Period for each Advance.


Section 1.04  “Advance Notice” shall mean a written notice in the form of
Exhibit A attached hereto to the Investor executed by an officer of the Company
and setting forth the Advance amount that the Company requests from the
Investor.


Section 1.05  “Advance Notice Date” shall mean each date the Company delivers
(in accordance with Section 2.02(b) of this Agreement) to the Investor an
Advance Notice requiring the Investor to advance funds to the Company, subject
to the terms of this Agreement.  No Advance Notice Date shall be less than 5
Trading Days after the prior Advance Notice Date.


Section 1.06  “Affiliate” shall have the meaning set forth in Section 3.09.


Section 1.07  “By-laws” shall have the meaning set forth in Section 4.03.


Section 1.08  “Certificate of Incorporation” shall have the meaning set forth in
Section 4.03.



--------------------------------------------------------------------------------


Section 1.09  “Closing” shall mean one of the closings of a purchase and sale of
Common Stock pursuant to Section 2.03.


Section 1.10  “Commitment Amount” shall mean the aggregate amount of up to
$5,000,000 which the Investor has agreed to provide to the Company in order to
purchase the Company’s Common Stock pursuant to the terms and conditions of this
Agreement.


Section 1.11  “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with Section 10.02.


Section 1.12  “Common Stock” shall have the meaning set forth in the recitals of
this Agreement.


Section 1.13  “Company Indemnitees” shall have the meaning set forth in Section
5.01(b).


Section 1.14  “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.01.


Section 1.15  “Consolidation Event” shall have the meaning set forth in Section
6.06.


Section 1.16  “Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).


Section 1.17  “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the Shares
of Common Stock that, but for the Registration Statement, would be Registrable
Securities, as set forth in Section 7.01(a).


Section 1.18  “Environmental Laws” shall have the meaning set forth in Section
4.11.


Section 1.19  “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.


Section 1.20  “Indemnified Liabilities” shall have the meaning set forth in
Section 5.01(a).


Section 1.21  “Investor Indemnitees” shall have the meaning set forth in Section
5.01(a).


Section 1.22  “Investor’s Shares” shall have the meaning set forth in Section
12.04.


Section 1.23  “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement or the transactions contemplated herein, (ii) a material adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company, taken as a whole, or (iii) a material adverse effect
on the Company’s ability to perform in any material respect on a timely basis
its obligations under this Agreement.


Section 1.24  “Market Price” shall mean the lowest daily VWAP of the Common
Stock during the relevant Pricing Period.


Section 1.25  “Maximum Advance Amount” shall be $250,000 per Advance Notice.



--------------------------------------------------------------------------------


Section 1.26  “Ownership Limitation” shall have the meaning set forth in Section
2.02(a).


Section 1.27  “Person” shall mean an individual, a corporation, a partnership,
an association, a trust or other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.


Section 1.28  “Pricing Period” shall mean the 5 consecutive Trading Days after
the Advance Notice Date.


Section 1.29  “Principal Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the NYSE Euronext, the OTC
Bulletin Board or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock.


Section 1.30  “Purchase Price” shall be set at 95% of the Market Price during
the Pricing Period.


Section 1.31  “Registrable Securities” shall mean (i) the shares of Common Stock
that are or may be purchased by the Investor hereunder, (ii) the Investor’s
Shares, and (iii) any securities issued or issuable with respect to any of the
foregoing by way of exchange, stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise.  As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (a) the
Registration Statement has been declared effective by the SEC and such
Registrable Securities have been disposed of pursuant to the Registration
Statement, (b) such Registrable Securities have been sold under circumstances
under which all of the applicable conditions of Rule 144 (or any similar
provision then in force) under the Securities Act (“Rule 144”) are met, or (c)
in the opinion of counsel to the Company such Registrable Securities may
permanently be sold without registration or without any time, volume or manner
limitations pursuant to Rule 144.


Section 1.32  “Registration Rights Agreement” shall mean the Registration Rights
Agreement dated the date hereof, regarding the filing of the Registration
Statement for the resale of the Registrable Securities, entered into between the
Company and the Investor.


Section 1.33  “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 or on such other form promulgated by the SEC for which the
Company then qualifies and which counsel for the Company shall deem appropriate,
and which form shall be available for the resale of the Registrable Securities
to be registered thereunder in accordance with the provisions of this Agreement
and the Registration Rights Agreement, and in accordance with the intended
method of distribution of such securities), for the registration of the resale
by the Investor of the Registrable Securities under the Securities Act.


Section 1.34  “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.


Section 1.35  “SEC” shall have the meaning set forth in the recitals of this
Agreement.


Section 1.36  “SEC Documents” shall have the meaning set forth in Section 4.05.



--------------------------------------------------------------------------------


Section 1.37  “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.


Section 1.38  “Settlement Document” shall have the meaning set forth in Section
2.03(a).


Section 1.39  “Shares” shall mean the shares of Common Stock to be issued from
time to time hereunder pursuant to Advances and the Investor’s Shares.


Section 1.40  “Trading Day” shall mean any day during which the Principal Market
shall be open for business.


Section 1.41  “VWAP” means, for any Trading Day, the daily dollar
volume-weighted average price for such security as reported by Bloomberg, LP
through its “Historical Price Table Screen (HP)” with Market: Weighted Ave
function selected, or, if no dollar volume-weighted average price is reported
for such security by Bloomberg, LP, then the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security.


Article II. Advances


Section 2.01  Advances. Subject to the terms and conditions of this Agreement
(including, without limitation, the provisions of Article VII hereof), the
Company, at its sole and exclusive option, may issue and sell to the Investor,
and the Investor shall purchase from the Company, shares of the Company’s Common
Stock by the delivery, in the Company’s sole discretion, of Advance Notices.  


Section 2.02  Mechanics.
 

(a)
Advance Notice.  At any time during the Commitment Period, the Company may
require the Investor to purchase shares of Common Stock by delivering an Advance
Notice to the Investor, subject to the conditions set forth in Section 7.01;
provided, however, that (i) the amount for each Advance as designated by the
Company in the applicable Advance Notice shall not be more than the Maximum
Advance Amount, (ii) the aggregate amount of the Advances pursuant to this
Agreement shall not exceed the Commitment Amount, and (iii) in no event shall
the number of shares of Common Stock issuable to the Investor pursuant to an
Advance cause the aggregate number of shares of Common Stock beneficially owned
(as calculated pursuant to Section 13(d) of the Exchange Act) by the Investor
and its affiliates to exceed 9.99% of the then outstanding Common Stock (the
“Ownership Limitation”).  There shall be a minimum of 5 Trading Days between
each Advance Notice Date.  Notwithstanding any other provision in this
Agreement, the Company acknowledges and agrees that upon receipt of an Advance
Notice, the Investor may sell shares that it is unconditionally obligated to
purchase under such Advance Notice prior to taking possession of such shares.

 

(b)
Date of Delivery of Advance Notice.  Advance Notices shall be delivered in
accordance with the instructions set forth on the bottom of Exhibit A.  An
Advance Notice shall be deemed delivered on (i) the Trading Day it is received
by facsimile or otherwise by the Investor if such notice is received prior to
5:00 pm Eastern Time, or (ii) the immediately succeeding Trading Day if it is
received by facsimile or otherwise after 5:00 pm Eastern Time on a Trading Day
or at any time on a day which is not a Trading Day.  No Advance Notice may be
deemed delivered on a day that is not a Trading Day.

 

--------------------------------------------------------------------------------


 

(c)
Ownership Limitation.  In connection with each Advance Notice delivered by the
Company, any portion of an Advance that would cause the Investor to exceed the
Ownership Limitation shall automatically be withdrawn.



Section 2.03  Closings.  Each Closing shall take place as soon as practicable
after each Advance Date in accordance with the procedures set forth below.  In
connection with each Closing the Company and the Investor shall fulfill each of
its obligations as set forth below:
 

(a)
Within 1 Trading Day after each Advance Date, the Investor shall deliver to the
Company a written document (each a “Settlement Document”) setting forth the
amount of the Advance (taking into account any adjustments pursuant to Section
2.02(c)), the Purchase Price, the number of shares of Common Stock to be issued
and subscribed for (which in no event will be greater than the Ownership
Limitation), and a report by Bloomberg, LP indicating the VWAP for each of the
Trading Days during the Pricing Period, in each case taking into account the
terms and conditions of this Agreement.

 

(b)
Upon receipt of the Settlement Document with respect to each Advance, the
Company shall confirm that it has obtained all material permits and
qualifications required for the issuance and transfer of the shares of Common
Stock applicable to such Advance, or shall have the availability of exemptions
therefrom and that the sale and issuance of such shares of Common Stock shall be
legally permitted by all laws and regulations to which the Company is subject.



(c)
Promptly after receipt of the Settlement Document with respect to each Advance
(and, in any event, not later than three Trading Days after each Advance Date),
the Company will, or will cause its transfer agent to, electronically transfer
such number of shares of Common Stock registered in the name of the Investor as
shall equal (x) the amount of the Advance specified in such Advance Notice (as
may be reduced according to the terms of this Agreement), divided by (y) the
Purchase Price by crediting the Investor’s account or its designee’s account at
the Depository Trust Company through its Deposit Withdrawal Agent Commission
System or by such other means of delivery as may be mutually agreed upon by the
parties hereto (which in all cases shall be freely tradable, registered shares
in good deliverable form) against payment of the Purchase Price in same day
funds to an account designated by the Company.  No fractional shares shall be
issued, and any fractional amounts shall be rounded to the next higher whole
number of shares.  Any certificates evidencing shares of Common Stock delivered
pursuant hereto shall be free of restrictive legends.



(d)
On or prior to the Advance Date, each of the Company and the Investor shall
deliver to the other all documents, instruments and writings required to be
delivered by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.




--------------------------------------------------------------------------------


Section 2.04  Hardship.  In the event the Investor sells shares of the Company’s
Common Stock after receipt of an Advance Notice and the Company fails to perform
its obligations as mandated in Section 2.03, the Company agrees that in addition
to and in no way limiting the rights and obligations set forth in Section 5.01
hereto and in addition to any other remedy to which the Investor is entitled at
law or in equity, including, without limitation, specific performance, it will
hold the Investor harmless against any loss, claim, damage, or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company and acknowledges that irreparable
damage would occur in the event of any such default.  It is accordingly agreed
that the Investor shall be entitled to an injunction or injunctions to prevent
such breaches of this Agreement and to specifically enforce, without the posting
of a bond or other security, the terms and provisions of this Agreement.


Article III. Representations and Warranties of Investor


Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:


Section 3.01  Organization and Authorization.  The Investor is duly incorporated
or organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite power and authority to purchase and hold the
securities issuable hereunder.  The decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized and requires no other
proceedings on the part of the Investor.  The undersigned has the right, power
and authority to execute and deliver this Agreement and all other instruments
(including, without limitations, the Registration Rights Agreement), on behalf
of the Investor.  This Agreement has been duly executed and delivered by the
Investor and, assuming the execution and delivery hereof and acceptance thereof
by the Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.


Section 3.02  Evaluation of Risks.  The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with
this transaction.  It recognizes that its investment in the Company involves a
high degree of risk.


Section 3.03  No Legal Advice From the Company.  The Investor acknowledges that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with his or its own legal counsel and investment
and tax advisors.  The Investor is relying solely on such counsel and advisors
and not on any statements or representations of the Company or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.


Section 3.04  Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes.  The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws.  No other person has or will have a direct or
indirect beneficial interest in the securities.  The Investor agrees not to
sell, hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.



--------------------------------------------------------------------------------


Section 3.05  Accredited Investor.  The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D of the Securities Act.


Section 3.06  Information.  The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision.  The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its
management.  Neither such inquiries nor any other due diligence investigations
conducted by such Investor or its advisors, if any, or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.  The Investor
understands that its investment involves a high degree of risk.  The Investor is
in a position regarding the Company, which, based upon employment, family
relationship or economic bargaining power, enabled and enables such Investor to
obtain information from the Company in order to evaluate the merits and risks of
this investment.  The Investor has sought such accounting, legal and tax advice,
as it has considered necessary to make an informed investment decision with
respect to this transaction.


Section 3.07  Receipt of Documents. The Investor and its counsel have received
and read in their entirety:  (i) this Agreement and the Exhibits annexed hereto;
(ii) all due diligence and other information requested by them to verify the
accuracy and completeness of such representations, warranties and covenants;
(iii) the Company’s Form 10-K for the year ended July 31, 2008 and Form 10-Q for
the period ended October 31, 2008 and (iv) answers to all questions the Investor
submitted to the Company regarding an investment in the Company; and the
Investor has relied on the information contained therein and has not been
furnished any other documents, literature, memorandum or prospectus.


Section 3.08  No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the shares of Common Stock offered hereby.


Section 3.09  Not an Affiliate.  The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).


Section 3.10  Trading Activities.  The Investor’s trading activities with
respect to the Company’s Common Stock shall be in compliance with all applicable
federal and state securities laws, rules and regulations and the rules and
regulations of the Principal Market on which the Company’s Common Stock is
listed or traded. Neither the Investor nor its affiliates has an open short
position in the Common Stock of the Company, the Investor agrees that it shall
not, and that it will cause its affiliates not to, engage in any short sales of
or hedging transactions with respect to the Common Stock provided that the
Company acknowledges and agrees that upon receipt of an Advance Notice the
Investor has the right to sell the shares to be issued to the Investor pursuant
to the Advance Notice prior to receiving such shares.



--------------------------------------------------------------------------------




Article IV. Representations and Warranties of the Company


Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents, the Company hereby represents and warrants to, the Investor that
the following are true and correct as of the date hereof:


Section 4.01  Organization and Qualification.  The Company is duly incorporated
or organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite corporate power to own its properties and to
carry on its business as now being conducted.  Each of the Company and its
subsidiaries is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect on the Company and its subsidiaries taken as a whole.


Section 4.02  Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement, the Registration Rights Agreement and any
related agreements, in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Agreement, the Registration Rights Agreement and
any related agreements by the Company and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) this
Agreement, the Registration Rights Agreement and any related agreements have
been duly executed and delivered by the Company, (iv) this Agreement, the
Registration Rights Agreement and assuming the execution and delivery thereof
and acceptance by the Investor and any related agreements constitute the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.


Section 4.03  Capitalization.  The authorized capital stock of the Company
consists of 500,000,000 shares of Common Stock and 50,000,000 shares of
Preferred Stock, $0.00001 par value per share (“Preferred Stock”), of which
63,503,004 shares of Common Stock and no shares of Preferred Stock are issued
and outstanding.  All of such outstanding shares have been validly issued and
are fully paid and nonassessable.  Except as disclosed in the SEC Documents, no
shares of Common Stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the
Company.  Except as disclosed in the SEC Documents, as of the date hereof,
(i) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or any of
its subsidiaries, or contracts, commitments, understandings or arrangements by
which the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (ii) there
are no outstanding debt securities (iii) there are no outstanding registration
statements other than on Form S-8 and (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act (except
pursuant to the Registration Rights Agreement).  There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by this Agreement or any related agreement or the consummation of the
transactions described herein or therein.  The Company has furnished or made
available to the Investor true and correct copies of the Company’s Certificate
of Incorporation, as amended and as in effect on the date hereof (the
“Certificate of Incorporation”), and the Company’s By-laws, as in effect on the
date hereof (the “By-laws”), and the terms of all securities convertible into or
exercisable for Common Stock and the material rights of the holders thereof in
respect thereto.



--------------------------------------------------------------------------------


Section 4.04  No Conflict.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company or any of its subsidiaries is bound or affected and which would cause a
Material Adverse Effect.  Except as disclosed in the SEC Documents, neither the
Company nor its subsidiaries is in violation of any term of or in default under
its Articles of Incorporation or By-laws or their organizational charter or
by-laws, respectively, or any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its subsidiaries.  The business
of the Company and its subsidiaries is not being conducted in violation of any
material law, ordinance, regulation of any governmental entity.  Except as
specifically contemplated by this Agreement and as required under the Securities
Act and any applicable state securities laws, the Company is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement or the Registration Rights Agreement in accordance with the terms
hereof or thereof.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.  The
Company and its subsidiaries are unaware of any fact or circumstance which might
give rise to any of the foregoing.


Section 4.05  SEC Documents; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Securities Exchange Act for the two years preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (all of the foregoing filed prior to the date
hereof or amended after the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”) on
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of any such extension.  The
Company has delivered to the Investors or their representatives, or made
available through the SEC’s website at http://www.sec.gov, true and complete
copies of the SEC Documents.  As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Investors which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made and not misleading.



--------------------------------------------------------------------------------


Section 4.06  10b-5.  The SEC Documents do not include any untrue statements of
material fact, nor do they omit to state any material fact required to be stated
therein necessary to make the statements made, in light of the circumstances
under which they were made, not misleading.


Section 4.07  No Default.  Except as disclosed in the SEC Documents, the Company
is not in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust or other material instrument or agreement to which it is a party or by
which it is or its property is bound and neither the execution, nor the delivery
by the Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company under its Certificate of
Incorporation, By-Laws, any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or instrument to which the Company
is a party or by which it is bound, or any statute, or any decree, judgment,
order, rules or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties, in each case which default,
lien or charge is likely to cause a Material Adverse Effect.


Section 4.08  Absence of Events of Default.  Except for matters described in the
SEC Documents and/or this Agreement, no Event of Default, as defined in the
respective agreement to which the Company is a party, and no event which, with
the giving of notice or the passage of time or both, would become an Event of
Default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect.


Section 4.09  Intellectual Property Rights.  The Company and its subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.   The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.


Section 4.10   Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.


Section 4.11  Environmental Laws.  The Company and its subsidiaries are (i) in
compliance with any and all applicable material foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval.


Section 4.12  Title.  Except as set forth in the SEC Documents, the Company has
good and marketable title to its properties and material assets owned by it,
free and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest other than such as are not material to the business of the
Company.  Any real property and facilities held under lease by the Company and
its subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.



--------------------------------------------------------------------------------


Section 4.13  Insurance.  The Company and each of its subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its subsidiaries are
engaged.  Neither the Company nor any such subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.


Section 4.14  Regulatory Permits.  The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.


Section 4.15  Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.


Section 4.16  No Material Adverse Breaches, etc.  Except as set forth in the SEC
Documents, neither the Company nor any of its subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a Material Adverse Effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries.  Except as set forth in the SEC Documents,
neither the Company nor any of its subsidiaries is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries.


Section 4.17  Absence of Litigation.  Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company, the Common Stock or any of the
Company’s subsidiaries, wherein an unfavorable decision, ruling or finding would
(i) have a Material Adverse Effect on the transactions contemplated hereby (ii)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or any of the
documents contemplated herein, or (iii) except as expressly disclosed in the SEC
Documents, have a Material Adverse Effect.


Section 4.18  Subsidiaries.  Except as disclosed in the SEC Documents, the
Company does not presently own or control, directly or indirectly, any interest
in any other corporation, partnership, association or other business entity.



--------------------------------------------------------------------------------


Section 4.19  Tax Status.  Except as disclosed in the SEC Documents, the Company
and each of its subsidiaries has made or filed all federal and state income and
all other tax returns, reports and declarations required by any jurisdiction to
which it is subject and (unless and only to the extent that the Company and each
of its subsidiaries has set aside on its books provisions reasonably adequate
for the payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.


Section 4.20  Certain Transactions.  Except as set forth in the SEC Documents
none of the officers, directors, or employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.


Section 4.21  Fees and Rights of First Refusal.  The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.


Section 4.22  Use of Proceeds.  The Company shall use the net proceeds from this
offering for working capital and other general corporate purposes.


Section 4.23  Further Representation and Warranties of the Company.  For so long
as any securities issuable hereunder held by the Investor remain outstanding,
the Company acknowledges, represents, warrants and agrees that it will maintain
the listing of its Common Stock on the Principal Market.


Section 4.24  Dilution.  The Company is aware and acknowledges that issuance of
shares of the Company’s Common Stock could cause dilution to existing
shareholders and could significantly increase the outstanding number of shares
of Common Stock.


Section 4.25  Acknowledgment Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length investor with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Common Stock hereunder.  The Company is aware and acknowledges that it may not
be able to request Advances under this Agreement if it cannot obtain an
effective Registration Statement or if any issuances of Common Stock pursuant to
any Advances would violate any rules of the Principal Market.  The Company
further is aware and acknowledges that any fees paid hereunder or shares issued
pursuant to 12.04. hereunder shall be earned on the date hereof and not
refundable or returnable under any circumstances.



--------------------------------------------------------------------------------




Article V.   Indemnification


The Investor and the Company represent to the other the following with respect
to itself:


Section 5.01  Indemnification.
 

(a) 
In consideration of the Investor’s execution and delivery of this Agreement, and
in addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Investor, and all
of its officers, directors, partners, employees and agents (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Investor Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Investor Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
the Investor Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement or the Registration Rights Agreement or any
other certificate, instrument or document contemplated hereby or thereby, or (c)
any cause of action, suit or claim brought or made against such Investor
Indemnitee not arising out of any action or inaction of an Investor Indemnitee,
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Investor Indemnitees.  To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities, which is permissible under applicable
law.

 

(b) 
In consideration of the Company’s execution and delivery of this Agreement, and
in addition to all of the Investor’s other obligations under this Agreement, the
Investor shall defend, protect, indemnify and hold harmless the Company and all
of its officers, directors, shareholders, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Company
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Investor in this Agreement, the Registration Rights Agreement, or any instrument
or document contemplated hereby or thereby executed by the Investor, (b) any
breach of any covenant, agreement or obligation of the Investor(s) contained in
this Agreement,  the Registration Rights Agreement or any other certificate,
instrument or document contemplated hereby or thereby executed by the Investor,
or (c) any cause of action, suit or claim brought or made against such Company
Indemnitee not arising out of any action or inaction of a Company Indemnitee and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Company Indemnitees.  To the extent that
the foregoing undertaking by the Investor may be unenforceable for any reason,
the Investor shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities, which is permissible under applicable
law.

 

--------------------------------------------------------------------------------



(c) 
Promptly after receipt by an Investor Indemnitee or Company Indemnitee under
this Section 5.01 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving an Indemnified
Liability, such Investor Indemnitee or Company Indemnitee shall, if an
Indemnified Liability in respect thereof is to be made against any indemnifying
party under this Section 5.01 deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Investor Indemnitee or Company Indemnitee, as the case may be; provided,
however, that an Investor Indemnitee or Company Indemnitee shall have the right
to retain its own counsel with the fees and expenses of not more than one
counsel for such Investor Indemnitee or Company Indemnitee to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
indemnifying party, the representation by such counsel of the Investor
Indemnitee or Company Indemnitee and the indemnifying party would be
inappropriate due to actual or potential differing  interests between such
Investor Indemnitee or Company Indemnitee and any other party represented by
such counsel in such proceeding. The Investor Indemnitee or Company Indemnitee
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Investor Indemnitee or Company Indemnitee which relates to such action or
claim.  The indemnifying party shall keep the Investor Indemnitee or Company
Indemnitee fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Investor Indemnitee or
Company Indemnitee, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Investor Indemnitee or
Company Indemnitee of a release from all liability in respect to such claim or
litigation.  Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Investor Indemnitee
or Company Indemnitee with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Investor Indemnitee or Company Indemnitee under this Section
5.01, except to the extent that the indemnifying party is prejudiced in its
ability to defend such action.



(d) 
The indemnification required by this Section 5.01 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received.



(e)
The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar right of the Investor Indemnitee or Company Indemnitee
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.



(f)
The obligations of the parties to indemnify or make contribution under this
Section 5.01 shall survive termination.




--------------------------------------------------------------------------------




Article VI.
Covenants of the Company


Section 6.01  Registration Rights.  The Company shall comply in all material
respects with the terms of the Registration Rights Agreement.


Section 6.02  Listing of Common Stock.  The Company shall at all times maintain
the Common Stock’s authorization for quotation on the Principal Market.


Section 6.03  Exchange Act Registration.  The Company will cause its Common
Stock to continue to be registered under Section 12(g) of the Exchange Act, will
file in a timely manner all reports and other documents required of it as a
reporting company under the Exchange Act and will not take any action or file
any document (whether or not permitted by Exchange Act or the rules thereunder)
to terminate or suspend such registration or to terminate or suspend its
reporting and filing obligations under said Exchange Act.


Section 6.04  Transfer Agent Instructions.  Upon effectiveness of the
Registration Statement the Company shall deliver instructions to its transfer
agent to issue shares of Common Stock to the Investor free of restrictive
legends on or before each Advance Date.


Section 6.05  Corporate Existence.  The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.


Section 6.06  Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance.  The Company will immediately notify the Investor upon
its becoming aware of the occurrence of any of the following events in respect
of a Registration Statement or related prospectus relating to an offering of
Registrable Securities: (i) receipt of any request for additional information by
the SEC or any other Federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the Registration Statement or related prospectus; (ii) the issuance by the SEC
or any other Federal or state governmental authority of  any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (iv) the happening of any event
that makes any statement made in the Registration Statement or related
prospectus of any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related prospectus or documents so that,
in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the related prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and (v) the Company’s
reasonable determination that a post-effective amendment to the Registration
Statement would be appropriate; and the Company will promptly make available to
the Investor any such supplement or amendment to the related prospectus.  The
Company shall not deliver to the Investor any Advance Notice, and the Investor
shall not sell any Shares pursuant to a Registration Statement, during the
continuation of any of the foregoing events.


Section 6.07  Restriction on Registration Statement.  During the Commitment
Period, the Company shall not, without the prior written consent of the
Investor, file any registration statement on Form S-8, provided however, this
restriction shall not apply to the Company’s current 1999 Long-Term Incentive
Plan nor any additional incentive plans created by the Company and approved by
the board of directors provided that the number of shares of Common Stock
covered by any additional plans do not exceed 10,000,000 shares in the
aggregate.


Section 6.08  Consolidation; Merger.  If an Advance Notice has been delivered to
the Investor and the transaction contemplated in such Advance Notice has not yet
been closed in accordance with Section 2.03 hereof, then the Company shall not
effect any merger or consolidation of the Company with or into, or a transfer of
all or substantially all the assets of the Company to another entity (a
“Consolidation Event”) unless the resulting successor or acquiring entity (if
not the Company) assumes by written instrument the obligation to deliver to the
Investor such shares of stock and/or securities as the Investor is entitled to
receive pursuant to such Advance Notice.



--------------------------------------------------------------------------------


Section 6.09  Issuance of the Company’s Common Stock.  The sale of the shares of
Common Stock shall be made in accordance with the provisions and requirements of
Regulation D and any applicable state securities law.


Section 6.10  Review of Public Disclosures.  All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q and 10-QSB, 10-K and 10K-SB, 8-K, etc) and other public disclosures made by
the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public accountants.


Section 6.11  Market Activities.  The Company will not, directly or indirectly,
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company under applicable laws and regulations to
facilitate the sale or resale of the Common Stock.


Section 6.12  Opinion of Counsel Concerning Resales.  Provided that the
Investor’s resale of Common Stock received pursuant to this Agreement may be
freely sold by the Investor either pursuant to an effective Registration
Statement, in accordance with Rule 144, or otherwise, the Company shall obtain
for the Investor, at the Company’s expense, any and all opinions of counsel
which may be required by the Company’s transfer agent to issue such shares free
of restrictive legends, or to remove legends from such shares.




Article VII.
Conditions for Advance and Conditions to Closing


Section 7.01  Conditions Precedent to the Right of the Company to Deliver an
Advance Notice.  The right of the Company to deliver an Advance Notice is
subject to the fulfillment by the Company, on such Advance Notice Date (a
“Condition Satisfaction Date”), of each of the following conditions:
 

(a) 
Accuracy of the Company’s Representations and Warranties.  The representations
and warranties of the Company shall be true and correct in all material respects
(except for representations and warranties that speak as of a specific date).



(b) 
Registration of the Common Stock with the SEC.  There is an effective
Registration Statement pursuant to which the Investor is permitted to utilize
the prospectus thereunder to resell all of the shares of Common Stock issuable
pursuant to such Advance Notice.



(c) 
Authority.  The Company shall have obtained all permits and qualifications
required by any applicable state in accordance with the Registration Rights
Agreement for the offer and sale of the shares of Common Stock, or shall have
the availability of exemptions therefrom.  The sale and issuance of the shares
of Common Stock shall be legally permitted by all laws and regulations to which
the Company is subject.



(d) 
No Material Notices. None of the following events shall have occurred and be
continuing:  (i) receipt by the Company of any request for additional
information from the SEC or any other federal or state governmental,
administrative or self regulatory authority during the period of effectiveness
of the Registration Statement, the response to which would require any
amendments or supplements to the Registration Statement or related prospectus;
(ii) the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (iv) the occurrence of any event that makes any
statement made in the Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the related prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under and as of the date which they were made, not misleading; and (v) the
Company’s reasonable determination that a post-effective amendment to the
Registration Statement would be required. There shall not exist any fundamental
changes to the information set forth in the Registration Statement which would
require the Company to file a post-effective amendment to the Registration
Statement.




--------------------------------------------------------------------------------


(e) 
Performance by the Company.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.



(f) 
No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have a Material
Adverse Effect.



(g) 
No Suspension of Trading in or Delisting of Common Stock.  The Common Stock is
trading on a Principal Market and all of the shares issuable pursuant to such
Advance Notice will be listed or quoted for trading on such Principal Market and
the Company believes, in good faith, that trading of the Common Stock on a
Principal Market will continue uninterrupted for the foreseeable future.  The
issuance of shares of Common Stock with respect to the applicable Advance Notice
will not violate the shareholder approval requirements of the Principal
Market.  The Company shall not have received any notice threatening the
continued listing of the Common Stock on the Principal Market.



(h) 
Maximum Advance Amount.  The amount of an Advance requested by the Company shall
not exceed the Maximum Advance Amount.



(i) 
Authorized.  There shall be a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares issuable pursuant to such Advance Notice.



(j) 
Opinion of Counsel at Closing.  Investor shall have received an opinion letter
from counsel to the Company in the form attached hereto as Exhibit B.



(k) 
Executed Advance Notice.  The Investor shall have received the Advance Notice
executed by an officer of the Company and the representations contained in such
Advance Notice shall be true and correct as of each Condition Satisfaction Date.

 
Article VIII.
Non-Disclosure of Non-Public Information


The Company covenants and agrees that it shall refrain from disclosing, and
shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information to the Investor without also
disseminating such information to the public, unless prior to disclosure of such
information the Company identifies such information as being material non-public
information and provides the Investor with the opportunity to accept or refuse
to accept such material non-public information for review.



--------------------------------------------------------------------------------


Article IX.
Choice of Law/Jurisdiction


This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey without regard to the principles of conflict of
laws.  The parties further agree that any action between them shall be heard in
Hudson County, New Jersey, and expressly consent to the jurisdiction and venue
of the Superior Court of New Jersey, sitting in Hudson County, New Jersey and
the United States District Court of New Jersey, sitting in Newark, New Jersey,
for the adjudication of any civil action asserted pursuant to this paragraph.


Article X. Assignment; Termination


Section 10.01  Assignment.  Neither this Agreement nor any rights of the Company
hereunder may be assigned to any other Person.


Section 10.02  Termination.


(a) 
Unless earlier terminated as provided hereunder, this Agreement shall terminate
automatically on the earliest of (i) the first day of the month next following
the 36-month anniversary of the Effective Date, or (ii) the date on which the
Investor shall have made payment of Advances pursuant to this Agreement in the
aggregate amount of the Commitment Amount.



(b) 
The Company may terminate this Agreement effective upon fifteen Trading Days’
prior written notice to the Investor; provided that (i) there are no Advances
outstanding, and (ii) the Company has paid all amounts owed to the Investor
pursuant to this Agreement.  This Agreement may be terminated at any time by the
mutual written consent of the parties, effective as of the date of such mutual
written consent unless otherwise provided in such written consent.  In the event
of any termination of this Agreement by the Company hereunder, so long as the
Investor owns any shares of Common Stock issued hereunder, unless all of such
shares of Common Stock may be resold by the Investor without registration and
without any time, volume or manner limitations pursuant to Rule 144, the Company
shall not suspend (except as provided for in the Registration Rights Agreement)
or withdraw the Registration Statement or otherwise cause the Registration
Statement to become ineffective, or voluntarily delist the Common Stock from,
the Principal Market without listing the Common Stock on another Principal
Market.



(c) 
The obligation of the Investor to make an Advance to the Company pursuant to
this Agreement shall terminate permanently (including with respect to an Advance
Date that has not yet occurred) in the event that (i) there shall occur any stop
order or suspension of the effectiveness of the Registration Statement for an
aggregate of 50 Trading Days, other than due to the acts of the Investor, during
the Commitment Period, or (ii) the Company shall at any time fail materially to
comply with the requirements of Article VI and such failure is not cured within
30 days after receipt of written notice from the Investor,provided, however,
that this termination provision shall not apply to any period commencing upon
the filing of a post-effective amendment to such Registration Statement and
ending upon the date on which such post effective amendment is declared
effective by the SEC




--------------------------------------------------------------------------------


(d) 
Nothing in this Section 10.02 shall be deemed to release the Company or the
Investor from any liability for any breach under this Agreement, or to impair
the rights of the Company and the Investor to compel specific performance by the
other party of its obligations under this Agreement.  The indemnification
provisions contained in Section 5.01 shall survive termination hereunder.



Article XI. Notices


Any notices, consents, waivers, or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile, provided a copy is mailed by U.S. certified
mail, return receipt requested; (iii) 3 days after being sent by U.S. certified
mail, return receipt requested, or (iv) 1 day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications, except for advance Notices which shall be delivered in
accordance with Section 2.02 hereof, shall be:
 
If to the Company, to:
JAG Media Holdings, Inc.
 
6865 SW 18th Street, Suite B13
 
Boca Raton, Florida 33433
 
Attention:    Mr. Stephen Schoepfer
 
Telephone:  (866) 300-7410 Ext. 112
 
Facsimile:  (866) 488-0894
   
With a copy to:
JAG Media Holdings, Inc.
 
6865 SW 18th Street, Suite B13
 
Boca Raton, Florida 33433
 
Attention:  Thomas J. Mazzarisi
 
Telephone:  (866) 300-7410 Ext. 111
 
Facsimile:  (866) 654-2837
   
If to the Investor(s):
YA Global Master SPV Ltd.
 
101 Hudson Street –Suite 3700
 
Jersey City, NJ 07302
 
Attention:  Mark Angelo
 
                    Portfolio Manager
 
Telephone:  (201) 985-8300
 
Facsimile:  (201) 985-8266
   
With a Copy to:
David Gonzalez, Esq.
 
101 Hudson Street – Suite 3700
 
Jersey City, NJ 07302
 
Telephone:  (201) 985-8300
 
Facsimile:  (201) 985-8266



Each party shall provide 5 days’ prior written notice to the other party of any
change in address or facsimile number.



--------------------------------------------------------------------------------




Article XII. Miscellaneous


Section 12.01  Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause 4 additional original executed signature pages to be physically
delivered to the other party within 5 days of the execution and delivery hereof,
though failure to deliver such copies shall not affect the validity of this
Agreement.


Section 12.02  Entire Agreement; Amendments.  This Agreement supersedes all
other prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the Registration Rights Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.


Section 12.03  Reporting Entity for the Common Stock.  The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto.  The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.


Section 12.04    Commitment Fee.  On the 11th Trading Day immediately following
the effective date of the Company’s acquisition of CardioGenics, Inc. (the
“Acquisition”) (provided that the Commencement Date as defined in the
Registration Rights Agreement has occurred) the Company shall issue to the
Investor shares of Common Stock in an amount equal to $250,000 divided by the
average of the VWAPs for each of the 10 Trading Days following the effective
date of the Acquisition (the “Investor’s Shares”).  The Investor’s Shares shall
be deemed fully earned as of the date they are issued regardless of the amount
of Advances, if any, that the Company is able to, or chooses to, request
hereunder.  The Investor’s Shares shall be included on any registration
statement filed by the Company after the date hereof, unless such shares may be
resold without any limitation pursuant to Rule 144.


Section 12.05  Brokerage.  Each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party.  The Company
on the one hand, and the Investor, on the other hand, agree to indemnify the
other against and hold the other harmless from any and all liabilities to any
person claiming brokerage commissions or finder’s fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.


Section 12.06  Confidentiality.  If for any reason the transactions contemplated
by this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the date hereof, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.
 
 

 
COMPANY:
 
JAG Media Holdings, Inc.
         
By:
/s/ Thomas J. Mazzarisi
   
Name:  
Thomas J. Mazzarisi
   
Title:
Chairman & CEO
                   
INVESTOR:
 
YA Global  Master SPV Ltd.
         
By:
Yorkville Advisors, LLC
   
Its:
Investment Manager
           
By:
/s/ Mark Angelo
   
Name:
Mark Angelo
   
Title:
Portfolio Manager
 

 

--------------------------------------------------------------------------------




EXHIBIT A


ADVANCE NOTICE


JAG MEDIA HOLDINGS, INC.


The undersigned, _______________________ hereby certifies, with respect to the
sale of shares of Common Stock of JAG MEDIA HOLDINGS, INC. (the “Company”)
issuable in connection with this Advance Notice, delivered pursuant to the
Standby Equity Purchase Agreement (the “Agreement”), as follows:


1.  The undersigned is the duly elected ______________ of the Company.


2.  There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement.


3.   The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in this Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date.  All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.


4.  The undersigned hereby represents, warrants and covenants that it has made
all filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q or 10-QSB, 10-K or
10-KSB, 8-K, etc.).  All SEC Filings and other public disclosures made by the
Company, including, without limitation, all press releases, analysts meetings
and calls, etc. (collectively, the “Public Disclosures”), have been reviewed and
approved for release by the Company’s attorneys and, if containing financial
information, the Company’s independent certified public accountants.  None of
the Company’s Public Disclosures contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.


5.  The Advance requested is _____________________.


The undersigned has executed this Certificate this ____ day of
_________________.
 

 
JAG MEDIA HOLDINGS, INC.


By:_____________________________________
Name:
Title:

 
 
If Returning This Advance Notice via Facsimile Please Send To:  (201) 946-0851
 
If by Mail, via Federal Express To:
YA Global Master SPV Ltd., c/o Yorkville Advisors, LLC
101 Hudson Street, Suite 3700, Jersey City, NJ 07302

 

--------------------------------------------------------------------------------


 
EXHIBIT B


FORM OF OPINION


1.  The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware, with corporate power and authority to own, lease
and operate its properties and to conduct its business as described in the
Company’s public filings, including reports filed or furnished by the Company
under the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and
the rules and regulations of the Commission thereunder (the “Public Filings”)
and to enter into and perform its obligations under the Transaction Documents.


2.  The Company has the requisite corporate power and authority to enter into
and perform its obligations under the Transaction Documents and to issue the
Common Shares in accordance with their terms.  The execution and delivery of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Company or its
Board of Directors or stockholders is required.  Each of the Transaction
Documents has been duly executed and delivered, and each of the Transaction
Documents constitute valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms.


3.  The Common Shares are duly authorized and, upon issuance in accordance with
the terms of the Transaction Documents, will be duly and validly issued, fully
paid and nonassessable, free of any liens, encumbrances and preemptive or
similar rights contained in the Company’s Certificate of Incorporation or
By-laws or, to our knowledge, in any agreement filed by the Company as an
exhibit to the Company’s Public Filings.


4.  The execution, delivery and performance of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
thereby (other than performance by the Company of its obligations under the
indemnification sections of such agreements, as to which no opinion need be
rendered) will not (i) result in a violation of the Company’s Certificate of
Incorporation or By-Laws; (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement or, indenture filed by the Company as an exhibit
to the Company's Public Filings; or (iii) to our knowledge, result in a
violation of any federal or Nevada law, rule or regulation, order, judgment or
decree applicable to the Company or by which any property or asset of the
Company is bound or affected.


5.  Based upon your representations, warranties and covenants contained in the
Transaction Documents, the Common Shares may be issued to you without
registration under the Securities Act of 1933, as amended.
 
6.  To our knowledge and other then as set forth in the Public Filings, there
are no legal or governmental proceedings pending to which the Company is a party
or of which any property or assets of the Company is subject which is required
to be disclosed in any Public Filings.
 

--------------------------------------------------------------------------------


 